Case 1:17-cr-00101-LEK Document 961 Filed 03/30/20 Page 1 of 2   PageID #: 8248




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20th Floor
   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF                    CR. NO. 17-00101-LEK (01)
   AMERICA,
                                       DEFENDANT’S “MOTION FOR
          Plaintiff,                   RETURN OF PROPERTY;”
                                       DECLARATION OF COUNSEL;
         v.                            EXHIBIT “A;” CERTIFICATE
                                       OF SERVICE

   ANTHONY T. WILLIAMS,

          Defendant.


       DEFENDANT’S “MOTION FOR RETURN OF PROPERTY”

   Comes now, the Defendant Anthony T. Williams, by and through

   his standby counsel, Lars Robert Isaacson, Esq., and hereby

   provides      DEFENDANT’S        “MOTION       FOR     RETURN       OF

   PROPERTY;” Declaration of Counsel, Exhibit “A” and Certificate

   of Service.
Case 1:17-cr-00101-LEK Document 961 Filed 03/30/20 Page 2 of 2   PageID #: 8249




      Dated: March 30, 2020




                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
